DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cogliati (U.S. 9,541,461, hereafter referred to as Cogliati).
Regarding claims 1 and 20, Cogliati teaches a pressure sensor device comprising a pressure sensitive component having a sensor body that includes an elastically deformable membrane part 100 and at least one detection element 18 suitable for detecting a deformation of the elastically deformable membrane part; a housing or supporting structure  120 for housing or supporting the pressure-sensitive component having at least one passageway (43, 49) for a fluid of which a pressure is to be measured, the housing or supporting structure comprising: a housing or supporting body 120, with respect to which the sensor body is positioned in such a way that its elastically deformable membrane part 100 is exposed to the fluid exiting the at least one passageway 43, the housing or supporting body having at least one through cavity; at least one compressible element 48, which is configured for compensating possible variations of volume of the fluid and delimits at least in part at least one respective duct 49 for the fluid having an inlet end and an outlet end (see figure 15), wherein the housing or supporting body has a first body portion comprising a transverse wall of the through cavity in which at least one first ends of channel 43), at least one of the at least one inlet and the at least one outlet being in fluid communication with the at least one duct 49, and wherein the at least one inlet and the at least one outlet of the at least one first passage are arranged so as to define a tortuous path for the fluid (see figure 15).
Regarding claim 2, Cogliati further teaches wherein the at least one inlet and the at least one outlet of the at least one first passage 43 comprise a first cavity and a second cavity each having a bottom, which are defined at opposite sides of the transverse wall and are formed so as to intersect each other in a lateral direction (see figure 15).
Regarding claims 5 and 8, Cogliati teaches a compressible element 48 set downstream of the transverse wall, in particular in contact therewith, the compressible element having a top surface facing the elastically deformable membrane part 100 of the sensor body, the at least one outlet of the first passage 43 being in fluid communication with the inlet end of one said at least one duct 49 delimited at least in part by the second compressible element 48.
	Regarding claim 16, Cogliati further teaches wherein the at least one inlet and the at least one outlet of the at least one first passage 43 of the transverse wall axially extends substantially parallel to one another (see figure 15).
	Regarding claim 17, Cogliati further teaches comprising the second compressible element 48, wherein the through cavity is shaped so as to define, downstream of the transverse wall, a housing portion 120, partially housed within which is the second compressible element 48.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 3, 4, 6, 7, 9-15, 18, 19 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 10, 14, 15 of U.S. Patent No. 10,928,262. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim is directed to: a pressure device comprising a pressure-sensitive component, having a sensor body that includes an elastically deformable membrane part and at least one detection element suitable for detecting a deformation of the elastically deformable membrane part; a housing or supporting structure of the pressure-sensitive component, having at least one passageway for a fluid the pressure of which is to be detected, the housing or supporting structure comprising: a housing or supporting body with respect to which the sensor body is positioned in such a way that its elastically deformable membrane part is exposed to the fluid exiting the at least one passageway, the housing or supporting body having at least one through-cavity, a compressible body, configured for compensating possible variations of volume of the fluid, wherein the housing or supporting body has a first body portion comprising a transverse wall of the through-cavity in which is defined at least one first passage belonging to the passageway for the fluid; a first and second compressible element, comprising means for causing an adhesion or bond between at least one part of the housing or supporting body and at least one part of the compressible body, wherein the at least one inlet and the at least one outlet of the at least one first passage are in staggered positions in a lateral direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855